Lummus, J.
The defendant excepted to the denial of its motion for a directed verdict in its favor in an action of tort for negligently causing bodily injury. At its Brockton station the defendant maintained a covered passageway with a floor made of "a cement material having a trade name ‘terrazzo.’ ” In rainy weather the roof leaked and the floor became wet. The floor had settled in places, but one could hardly notice that unless there was water on the floor. On May 3, 1933, when the floor was wet, although the plaintiff did not feel any water under her feet, she “fell into ‘a lot of water,’” about a quarter of an inch deep.
*571Evidence that the floor was wet did not of itself warrant a finding that it was dangerously slippery. Evidence that the plaintiff fell while walking along the wet passageway did not of itself warrant a finding that her fall was caused by slipping or by the wetness of the floor. The evidence falls short of showing that a condition of the floor negligently allowed to exist bore a causal relation to the injury. Pearson v. Director General of Railroads, 245 Mass. 158, 162. See also Tariff v. S. S. Kresge Co. 299 Mass. 129.

Exceptions sustained.